


110 HR 7174 IH: James Zadroga 9/11 Health and

U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7174
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2008
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Nadler, Mr. Fossella,
			 Mr. King of New York,
			 Mr. Rangel,
			 Mr. Engel,
			 Mr. Towns,
			 Mr. Walsh of New York,
			 Mr. Kuhl of New York,
			 Mr. McHugh,
			 Mrs. McCarthy of New York,
			 Mrs. Lowey,
			 Mr. Hall of New York,
			 Mr. McNulty,
			 Mr. Hinchey,
			 Mr. Israel,
			 Mr. Crowley,
			 Mrs. Gillibrand,
			 Mr. Arcuri,
			 Mr. Shays,
			 Mr. Smith of New Jersey,
			 Ms. Slaughter,
			 Mr. Higgins,
			 Ms. Clarke,
			 Mr. Serrano,
			 Mr. Bishop of New York,
			 Mr. Ackerman, and
			 Mr. Garrett of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on the
			 Judiciary and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act to extend and
		  improve protections and services to individuals directly impacted by the
		  terrorist attack in New York City on September 11, 2001, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the James Zadroga 9/11 Health and
			 Compensation Act of 2008.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—World Trade Center Health Program
					Sec. 101. World Trade Center Health
				Program.
						Title XXX—World Trade Center Health Program
						Subtitle A—Establishment of Program; Advisory and Steering
				  Committees
						Sec. 3001. Establishment of World Trade Center Health Program
				  within NIOSH.
						Sec. 3002. WTC Health Program Scientific/Technical Advisory
				  Committee.
						Sec. 3003. WTC Health Program Steering Committees.
						Sec. 3004. Community education and outreach.
						Sec. 3005. Uniform data collection.
						Sec. 3006. Centers of excellence.
						Sec. 3007. Entitlement authorities.
						Sec. 3008. Definitions.
						Subtitle B—Program of Monitoring, Screening, and
				  Treatment
						Part 1—For WTC Responders 
						Sec. 3011. Identification of eligible WTC responders and
				  provision of WTC-related monitoring services.
						Sec. 3012. Treatment of certified eligible WTC responders for
				  WTC-related health conditions.
						Part 2—Community Program
						Sec. 3021. Identification and screening of eligible WTC
				  community members.
						Sec. 3022. Treatment of certified eligible WTC community
				  members for WTC-related health conditions.
						Sec. 3023. Treatment of other individuals with WTC-related
				  health conditions.
						Part 3—National Arrangement for Benefits for Eligible Individuals
				  Outside New York
						Sec. 3031. National arrangement for benefits for eligible
				  individuals outside New York.
						Subtitle C—Research into Conditions
						Sec. 3041. Research regarding certain health conditions related
				  to September 11 terrorist attacks in New York City.
						Subtitle D—Programs of the New York City Department of Health
				  and Mental Hygiene
						Sec. 3051. World Trade Center Health Registry.
						Sec. 3052. Mental health
				  services.
					Title II—September 11th Victim Compensation Fund of
				2001
					Sec. 201. Definitions.
					Sec. 202. Extended and expanded eligibility for
				compensation.
					Sec. 203. Requirement to update regulations.
					Sec. 204. Limited liability for certain claims.
					Title III—Revenue Provisions
					Subtitle A—Codification of economic substance
				doctrine
					Sec. 301. Codification of economic substance
				doctrine.
					Sec. 302. Penalties for underpayments.
					Subtitle B—Prevention of tax treaty exploitation to evade
				United States taxation
					Sec. 311. Limitation on treaty benefits for certain deductible
				payments.
					Subtitle C—Corporate estimated taxes
					Sec. 321. Time for payment of corporate estimated
				taxes.
				
			2.FindingsCongress finds the following:
			(1)Thousands of
			 rescue workers who responded to the areas devastated by the terrorist attacks
			 of September 11, local residents, office and area workers, and school children
			 continue to suffer significant medical problems as a result of compromised air
			 quality and the release of other toxins from the attack sites.
			(2)In a September 2006 peer-reviewed study
			 conducted by the World Trade Center Medical Monitoring Program, of 9,500 World
			 Trade Center responders, almost 70 percent of World Trade Center responders had
			 a new or worsened respiratory symptom that developed during or after their time
			 working at the World Trade Center; among the responders who were asymptomatic
			 before 9/11, 61 percent developed respiratory symptoms while working at the
			 World Trade Center; close to 60 percent still had a new or worsened respiratory
			 symptom at the time of their examination; one-third had abnormal pulmonary
			 function tests; and severe respiratory conditions including pneumonia were
			 significantly more common in the 6 months after 9/11 than in the prior 6
			 months.
			(3)An April 2006
			 study documented that, on average, a New York City firefighter who responded to
			 the World Trade Center has experienced a loss of 12 years of lung
			 capacity.
			(4)A peer-reviewed study of residents who
			 lived near the World Trade Center titled “The World Trade Center Residents’
			 Respiratory Health Study: New Onset Respiratory Symptoms and Pulmonary
			 Function”, found that data demonstrated a three fold increase in new-onset,
			 persistent lower respiratory symptoms in residents near the former World Trade
			 Center as compared to a control population.
			(5)Previous research
			 on the health impacts of the devastation caused by the September 11 terrorist
			 attacks has shown relationships between the air quality from Ground Zero and a
			 host of health impacts, including lower pregnancy rates, higher rates of
			 respiratory and lung disorders, and a variety of post-disaster mental health
			 conditions (including posttraumatic stress disorder) in workers and residents
			 near Ground Zero.
			(6)A variety of tests conducted by independent
			 scientists have concluded that significant WTC contamination settled in indoor
			 environments surrounding the disaster site. The Environmental Protection
			 Agency’s (EPA) cleanup programs for indoor residential spaces, in 2003 and
			 2005, though limited, are an acknowledgment that indoor contamination continued
			 after the WTC attacks.
			(7)At the request of the Department of Energy,
			 the Davis DELTA Group at the University of California conducted outdoor dust
			 sampling in October 2001 at Varick and Houston Streets (approximately 1.2 miles
			 north of Ground Zero) and found that the contamination from the World Trade
			 Center outdid even the worst pollution from the Kuwait oil fields
			 fires. Further, the United States Geological Survey (USGS) reported on
			 November 27, 2001, that dust samples collected from indoor surfaces registered
			 at levels that were as caustic as liquid drain cleaners.
			(8)According to both the EPA’s own Inspector
			 General’s (EPA IG) report of August 21, 2003 and General Accountability
			 Offices’s (GAO) report of September 2007, no comprehensive program has ever
			 been conducted in order to characterize the full extent of WTC contamination,
			 and therefore the full impact of that contamination— geographic or
			 otherwise—remains unknown.
			(9)Such reports found that there has never
			 been a comprehensive program to remediate WTC toxins from indoor spaces. Thus,
			 area residents, workers and students may continued to be exposed to WTC
			 contamination in their homes, workplaces and schools.
			(10)Because of the failure to release federally
			 appropriated funds for community care, a lack of sufficient outreach, the fact
			 that many community members are receiving care from physicians outside the
			 current City-funded World Trade Center Environmental Health Center program and
			 thus fall outside data collection efforts, and other factors, the number of
			 community members being treated at the World Trade Center Environmental Health
			 Center underrepresents the total number in the community that have been
			 affected by exposure to Ground Zero toxins.
			(11)Research by
			 Columbia University’s Center for Children’s Environmental Health has shown
			 negative health effects on babies born to women living within 2 miles of the
			 World Trade Center in the month following 9/11.
			(12)Federal funding
			 allocated for the monitoring of rescue workers’ health is not sufficient to
			 ensure the long-term study of health impacts of September 11.
			(13)A significant portion of those who have
			 developed health problems as result of exposures to airborne toxins or other
			 hazards resulting from the September 11, 2001, attacks on the World Trade
			 Center have no health insurance, have lost their health insurance as a result
			 of the attacks, or have inadequate health insurance.
			(14)The Federal program to provide medical
			 treatments to those who responded to the September 11 aftermath, and who
			 continue to experience health problems as a result, was finally established
			 more than five years after the attacks, but has no certain long-term
			 funding.
			(15)Rescue workers and
			 volunteers seeking workers’ compensation have reported that their applications
			 have been denied, delayed for months, or redirected, instead of receiving
			 assistance in a timely and supportive manner.
			(16)A February 2007 report released by the City
			 of New York estimated that approximately 410,000 people were the most heavily
			 exposed to the environmental hazards and trauma of the September 11 terrorist
			 attacks. More than 30 percent of the Fire Department of the City of New York
			 first responders were still experiencing some respiratory symptoms more than
			 five years after the attacks and according to the report, 59 percent of those
			 seen by the WTC Environmental Health Center at Bellevue Hospital (which serves
			 community members) are without insurance and 65 percent have incomes less than
			 $15,000 per year. The report also found a need to continue and expand mental
			 health services.
			(17)Since the 5th anniversary of the attack
			 (September 11, 2006), hundreds of workers a month have been signing up with the
			 monitoring and treatment programs.
			(18)In April 2008, the Department of Health and
			 Human Services reported to Congress that in fiscal year 2007 11,359 patients
			 received medical treatment in the existing WTC Responder Medical and Treatment
			 program for WTC-related health problems, and that number of responders who need
			 treatment and the severity of health problems is expected to increase.
			(19)The September 11
			 Victim Compensation Fund of 2001 was established to provide compensation to
			 individuals who were physically injured or killed as a result of the
			 terrorist-related aircraft crashes of September 11, 2001.
			(20)The deadline for
			 filing claims for compensation under the Victim Compensation Fund was December
			 22, 2003.
			(21)Some individuals
			 did not know they were eligible to file claims for compensation for injuries or
			 did not know they had suffered physical harm as a result of the
			 terrorist-related aircraft crashes until after the December 22, 2003,
			 deadline.
			(22)Further research
			 is needed to evaluate more comprehensively the extent of the health impacts of
			 September 11, including research for emerging health problems such as cancer,
			 which have been predicted.
			(23)Research is
			 needed regarding possible treatment for the illnesses and injuries of September
			 11.
			(24)The Federal
			 response to medical and financial issues arising from the September 11 response
			 efforts needs a comprehensive, coordinated long-term response in order to meet
			 the needs of all the individuals who were exposed to the toxins of Ground Zero
			 and are suffering health problems from the disaster.
			(25)The failure to extend the appointment of
			 Dr. John Howard as Director of the National Institute for Occupational Safety
			 and Health in July 2008 is not in the interests of the administration of such
			 Institute nor the continued operation of the World Trade Center Medical
			 Monitoring and Treatment Program which he has headed, and the Secretary of
			 Health and Human Services should reconsider extending such appointment.
			IWorld
			 Trade Center Health Program
			101.World Trade
			 Center Health ProgramThe
			 Public Health Service Act is amended
			 by adding at the end the following new title:
				
					XXXWorld Trade
				Center Health Program
						AEstablishment of
				Program; Advisory and Steering Committees
							3001.Establishment
				of World Trade Center Health Program within NIOSH
								(a)In
				generalThere is hereby established within the National Institute
				for Occupational Safety and Health a program to be known as the World
				Trade Center Health Program (in this title referred to as the
				WTC program) to provide—
									(1)medical monitoring and treatment benefits
				to eligible emergency responders and recovery and clean-up workers (including
				those who are Federal employees) who responded to the September 11, 2001,
				terrorist attacks on the World Trade Center; and
									(2)screening and
				treatment benefits to residents and other building occupants and area workers
				in New York City who were directly impacted and adversely affected by such
				attacks.
									(b)Components of
				ProgramThe WTC program includes the following components:
									(1)Medical
				monitoring for respondersMedical monitoring under section 3011,
				including clinical examinations and long-term health monitoring and analysis
				for individuals who were likely to have been exposed to airborne toxins that
				were released, or to other hazards, as a result of the September 11, 2001,
				terrorist attacks on the World Trade Center.
									(2)Screening for
				community membersScreening
				under section 3021, including an evaluation to determine eligibility for
				treatment.
									(3)Treatment for
				wtc-related conditions for responders and community
				membersProvision under sections 3012, 3022, and 3023 of
				treatment and payment, subject to the provisions of subsection (d), for all
				medically necessary health and mental health care expenses (including necessary
				prescription drugs) of individuals with a WTC-related health condition.
									(4)OutreachEstablishment under section 3004 of an
				outreach program to potentially eligible individuals concerning the benefits
				under this title.
									(5)Uniform data
				collectionCollection under section 3005 of health and mental
				health data on individuals receiving monitoring or treatment benefits, using a
				uniform system of data collection.
									(6)Research on wtc
				conditionsEstablishment under subtitle C of a research program
				on health conditions resulting from the September 11, 2001, terrorist attacks
				on the World Trade Center.
									(c)No
				cost-sharingMonitoring and
				treatment benefits and screening benefits are provided under subtitle B without
				any deductibles, copayments, or other cost-sharing to an eligible WTC responder
				or any eligible WTC community member.
								(d)Payor
									(1)In
				generalExcept as provided in paragraphs (2) and (3) and section
				3012(c)(4), the cost of monitoring and treatment benefits and screening
				benefits provided under subtitle B shall be paid for by the WTC program.
									(2)Workers’
				compensation paymentPayment
				for treatment under subtitle B of a WTC-related condition in an individual that
				is work-related shall be reduced or recouped to the extent that the Secretary
				determines that payment has been made, or can reasonably be expected to be
				made, under a workers’ compensation law or plan of the United States or a
				State, or other work-related injury or illness benefit plan of the employer of
				such individual, for such treatment. The provisions of clauses (iii), (iv),
				(v), and (vi) of paragraph (2)(B) of section 1862(b) of the Social Security Act
				(42 U.S.C. 1395y(b)(2)) and paragraph (3) of such section shall apply to the
				recoupment under this paragraph of a payment to the WTC program with respect to
				a workers’ compensation law or plan, or other work-related injury or illness
				plan of the employer involved, and such individual in the same manner as such
				provisions apply to the reimbursement of a payment under section 1862(b)(2) of
				such Act to the Secretary, with respect to such a law or plan and an individual
				entitled to benefits under title XVIII of such Act.
									(3)Health insurance
				coverageIn the case of an
				individual who has a WTC-related condition that is not work-related and has
				health coverage for such condition through any public or private health plan,
				the provisions of section 1862(b) of the Social Security Act (42 U.S.C.
				1395y(b)) shall apply to such a health plan and such individual in the same
				manner as they apply to a group health plan and an individual entitled to
				benefits under title XVIII of such Act pursuant to section 226(a). Any costs
				for items and services covered under such plan that are not reimbursed by such
				health plan, due to the application of deductibles, copayments, coinsurance,
				other cost-sharing, or otherwise, are reimbursable under this title to the
				extent that they are covered under the WTC program.
									(4)Work-related
				describedFor the purposes of
				this subsection, a WTC-related condition shall be treated as a condition that
				is work-related if—
										(A)the condition is diagnosed in an eligible
				WTC responder, or in an individual who qualifies as an eligible WTC community
				member on the basis of being a rescue, recovery, or clean-up worker; or
										(B)with respect to
				the condition the individual has filed and had established a workers’
				compensation claim.
										(e)Quality
				assurance and monitoring of clinical expenditures
									(1)Quality
				assuranceThe WTC Program
				Administrator working with the Clinical Centers of Excellence shall develop and
				implement a quality assurance program for the medical monitoring and treatment
				delivered by such Centers of Excellence and any other participating health care
				providers. Such program shall include—
										(A)adherence to
				medical monitoring and treatment protocols;
										(B)appropriate
				diagnostic and treatment referrals for participants;
										(C)prompt
				communication of test results to participants; and
										(D)such other
				elements as the Administrator specifies in consultation with the Clinical
				Centers of Excellence.
										(2)Fraud
				preventionThe WTC Program Administrator shall develop and
				implement a program to review the program’s health care expenditures to detect
				fraudulent or duplicate billing and payment for inappropriate services. Such
				program shall be similar to current methods used in connection with the
				Medicare program under title XVIII of the Social Security Act. This title is a
				Federal health care program (as defined in section 1128B(f) of such Act) and is
				a health plan (as defined in section 1128C(c) of such Act) for purposes of
				applying sections 1128 through 1128E of such Act.
									(f)WTC Program
				AdministrationThe WTC
				program shall be administered by the Director of the National Institute for
				Occupational Safety and Health, or a designee of such Director.
								(g)Annual program
				report
									(1)In
				generalNot later than 6
				months after the end of each fiscal year in which the WTC program is in
				operation, the WTC Program Administrator shall submit an annual report to the
				Congress on the operations of this title for such fiscal year and for the
				entire period of operation of the program.
									(2)Contents of
				reportEach annual report
				under paragraph (1) shall include the following:
										(A)Eligible
				individualsInformation for
				each clinical program described in paragraph (3)—
											(i)on the number of individuals who applied
				for certification under subtitle B and the number of such individuals who were
				so certified;
											(ii)of the
				individuals who were certified, on the number who received medical monitoring
				under the program and the number of such individuals who received medical
				treatment under the program;
											(iii)with respect to
				individuals so certified who received such treatment, on the WTC-related health
				conditions for which they were treated; and
											(iv)on the projected number of individuals who
				will be certified under subtitle B in the succeeding fiscal year.
											(B)Monitoring,
				screening, and treatment costsFor each clinical program so
				described—
											(i)information on the
				costs of monitoring and screening and the costs of treatment and on the
				estimated costs of such monitoring, screening, and treatment in the succeeding
				fiscal year; and
											(ii)an
				estimate of the cost of medical treatment for WTC-related conditions that have
				been paid for or reimbursed by workers’ compensation, by public or private
				health plans, or by the City of New York under section 3012(c)(4).
											(C)Administrative
				costsInformation on the cost of administering the program,
				including costs of program support, data collection and analysis, and research
				conducted under the program.
										(D)Administrative
				experienceInformation on the administrative performance of the
				program, including—
											(i)the performance of
				the program in providing timely evaluation of and treatment to eligible
				individuals; and
											(ii)a
				list of the Clinical Centers of Excellence and other providers that are
				participating in the program.
											(E)Scientific
				reportsA summary of the
				findings of any new scientific reports or studies on the health effects
				associated with WTC center exposures, including the findings of research
				conducted under section 3041(a).
										(F)Advisory
				committee recommendationsA list of recommendations by the WTC
				Scientific/Technical Advisory Committee on additional WTC program eligibility
				criteria and on additional WTC-related health conditions and the action of the
				WTC Program Administrator concerning each such recommendation.
										(3)Separate
				clinical programs describedIn paragraph (2), each of the
				following shall be treated as a separate clinical program of the WTC
				program:
										(A)FDNY
				respondersThe benefits provided for eligible WTC responders
				described in section 3006(b)(1)(A).
										(B)Other eligible
				WTC respondersThe benefits
				provided for eligible WTC responders not described in subparagraph (A).
										(C)Eligible WTC
				community membersThe
				benefits provided for eligible WTC community members in section
				3006(b)(1)(C).
										(h)Notification to
				Congress when reach 80 percent of eligibility numerical limitsThe WTC Program Administrator shall
				promptly notify the Congress—
									(1)when the number of
				certifications for eligible WTC responders subject to the limit established
				under section 3011(a)(5) has reached 80 percent of such limit; and
									(2)when the number of certifications for
				eligible WTC community members subject to the limit established under section
				3021(a)(5) has reached 80 percent of such limit.
									(i)GAO
				reportThe Comptroller
				General of the United States shall submit to the Congress a report on the costs
				of the monitoring and treatment programs provided under this title.
								(j)NYC
				recommendationsThe City of
				New York may make recommendations to the WTC Program Administrator on ways to
				improve the monitoring and treatment programs under this title for both
				eligible WTC responders and eligible WTC community members.
								3002.WTC Health
				Program Scientific/Technical Advisory Committee
								(a)EstablishmentThe WTC Program Administrator shall
				establish an advisory committee to be known as the WTC Health Program
				Scientific/Technical Advisory Committee (in this section referred to as the
				Advisory Committee) to review scientific and medical evidence
				and to make recommendations to the Administrator on additional WTC program
				eligibility criteria and on additional WTC-related health conditions.
								(b)CompositionThe WTC Program Administrator shall appoint
				the members of the Advisory Committee and shall include at least—
									(1)4 occupational
				physicians, at least two of whom have experience treating WTC rescue and
				recovery workers;
									(2)2 environmental medicine or environmental
				health specialists;
									(3)2 representatives of eligible WTC
				responders;
									(4)2 representatives of WTC community
				members;
									(5)an industrial
				hygienist;
									(6)a
				toxicologist;
									(7)an epidemiologist;
				and
									(8)a mental health
				professional.
									(c)MeetingsThe
				Advisory Committee shall meet at such frequency as may be required to carry out
				its duties.
								(d)ReportsThe
				WTC Program Administrator shall provide for publication of recommendations of
				the Advisory Committee on the public website established for the WTC
				program.
								(e)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary, not to
				exceed $100,000, for each fiscal year beginning with fiscal year 2009.
								(f)DurationNotwithstanding
				any other provision of law, the Advisory Committee shall continue in operation
				during the period in which the WTC program is in operation.
								(g)Application of
				FACAExcept as otherwise specifically provided, the Advisory
				Committee shall be subject to the Federal Advisory Committee Act.
								3003.WTC Health Program
				Steering Committees
								(a)EstablishmentThe
				WTC Program Administrator shall establish two steering committees (each in this
				section referred to as a Steering Committee) as follows:
									(1)WTC responders
				steering committeeOne
				steering committee, to be known as the WTC Responders Steering Committee, for
				the purpose of facilitating the coordination of medical monitoring and
				treatment programs for the eligible WTC responders under part 1 of subtitle
				B.
									(2)WTC community
				program steering committeeOne steering committee, to be known as the
				WTC Community Program Steering Committee, for the purpose of facilitating the
				coordination of screening and treatment programs for eligible WTC community
				members under part 2 of subtitle B.
									(b)Membership
									(1)Initial
				membership of WTC Responders Steering CommitteeThe WTC Responders Steering Committee shall
				initially be composed of members of the WTC Monitoring and Treatment Program
				Steering Committee (as in existence on the day before the date of the enactment
				of this title). In addition, the committee membership shall include—
										(A)a representative of the Police Commissioner
				of the City of New York;
										(B)a representative of the Department of
				Health of the City of New York;
										(C)a representative
				of another agency of the City of New York, selected by the Mayor of New York
				City, which had a large number of non-uniformed City workers who responded to
				the WTC disaster; and
										(D)three
				representatives of eligible WTC responders;
										in order
				that eligible WTC responders constitute half the members of the Steering
				Committee.(2)Initial
				membership of WTC Community Program Steering Committee
										(A)In
				generalThe WTC Community
				Program Steering Committee shall initially be composed of members of the WTC
				Environmental Health Center Community Advisory Committee (as in existence on
				the day before the date of the enactment of this title) and shall initially
				have, as voting members, the following:
											(i)11 representatives of the affected
				populations of residents, students, area workers, and other community
				members.
											(ii)The Medical Director of the WTC
				Environmental Health Center.
											(iii)The Executive Director of the WTC
				Environmental Health Center.
											(iv)Three physicians, one each representing the
				three WTC Environmental Health Center treatment sites of Bellevue Hospital
				Center, Gouverneur Healthcare Services, and Elmhurst Hospital Center.
											(v)Five specialists with WTC related expertise
				or experience in treating non-responder WTC diseases, such as a pediatrician,
				an epidemiologist, a psychiatrist or psychologist, an
				environmental/occupational specialists or a social worker from a WTC
				Environmental Health Center treatment site, or other relevant
				specialists.
											(vi)A representative of the Department of
				Health and Mental Hygiene of the City of New York.
											(B)Appointments
											(i)WTC EHC
				Community Advisory CommitteeThe WTC Environmental Health Center
				Community Advisory Committee as in existence on the date of the enactment of
				this title shall nominate members for positions described in subparagraph
				(A)(i).
											(ii)NYC Health and
				Hospitals CorporationThe New York City Health and Hospitals
				Corporation shall nominate members for positions described in clauses (iv) and
				(v) of subparagraph (A).
											(iii)TimingNominations
				under clauses (i) and (ii) shall be recommended to the WTC Program
				Administrator not later than 60 days after the date of the enactment of this
				title.
											(iv)AppointmentThe
				WTC Program Administrator shall appoint members of the WTC Community Program
				Steering Committee not later than 90 days after the date of the enactment of
				this title.
											(v)General
				representativesOf the members appointed under subparagraph
				(A)(i)—
												(I)the representation
				shall reflect the broad and diverse WTC-affected populations and constituencies
				and the diversity of impacted neighborhoods, including residents, hard-to-reach
				populations, students, area workers, school parents, community-based
				organizations, Community Boards, WTC Environmental Health Center patients,
				labor unions, and labor advocacy organizations; and
												(II)no one individual
				organization can have more than one representative.
												(3)Additional
				appointmentsEach Steering
				Committee may appoint, if approved by a majority of voting members of the
				Committee, additional members to the Committee.
									(4)VacanciesA
				vacancy in a Steering Committee shall be filled by the Steering Committee,
				subject to the approval of the WTC Program Administrator, so long as—
										(A)in the case of the
				WTC Responders Steering Committee, the composition of the Committee includes
				representatives of eligible WTC responders and representatives of each Clinical
				Center of Excellence and each Coordinating Center of Excellence that serves
				eligible WTC responders and such composition has eligible WTC responders
				constituting half of the membership of the Steering Committee; or
										(B)in the case of the WTC Community Program
				Steering Committee, the composition of the Committee includes representatives
				of eligible WTC community members and representatives of each Clinical Center
				of Excellence and each Coordinating Center of Excellence that serves eligible
				WTC community members and the nominating process is consistent with paragraph
				(2)(B).
										(5)Co-Chairs of WTC
				Community Program Steering CommitteeThe WTC Community Program Steering
				Committee shall have two Co-Chairs as follows:
										(A)Community/Labor
				Co-ChairA Community/Labor Co-Chair who shall be chosen by the
				community and labor-based members of the Steering Committee.
										(B)Environmental
				Health Clinic Co-ChairA WTC Environmental Health Clinic Co-Chair
				who shall be chosen by the WTC Environmental Health Center members on the
				Steering Committee.
										(c)Relation to
				FACAEach Steering Committee
				shall not be subject to the Federal Advisory Committee Act.
								(d)MeetingsEach Steering Committee shall meet at such
				frequency necessary to carry out its duties, but not less than 4 times each
				calendar year and at least two such meetings each year shall be a joint meeting
				with the voting membership of the other Steering Committee for the purpose of
				exchanging information regarding the WTC program.
								(e)DurationNotwithstanding
				any other provision of law, each Steering Committee shall continue in operation
				during the period in which the WTC program is in operation.
								3004.Community
				education and outreach
								(a)In
				generalThe WTC Program
				Administrator shall institute a program that provides education and outreach on
				the existence and availability of services under the WTC program. The outreach
				and education program—
									(1)shall include—
										(A)the establishment
				of a public website with information about the WTC program;
										(B)meetings with
				potentially eligible populations;
										(C)development and
				dissemination of outreach materials informing people about the program;
				and
										(D)the establishment
				of phone information services; and
										(2)shall be conducted
				in a manner intended—
										(A)to reach all
				affected populations; and
										(B)to include
				materials for culturally and linguistically diverse populations.
										(b)PartnershipsTo the greatest extent possible, in
				carrying out this section, the WTC Program Administrator shall enter into
				partnerships with local governments and organizations with experience
				performing outreach to the affected populations, including community and
				labor-based organizations.
								3005.Uniform data
				collection
								(a)In
				generalThe WTC Program
				Administrator shall provide for the uniform collection of data (and analysis of
				data and regular reports to the Administrator) on the utilization of monitoring
				and treatment benefits provided to eligible WTC responders and eligible WTC
				community members, the prevalence of WTC-related health conditions, and the
				identification of new WTC-related medical conditions. Such data shall be
				collected for all individuals provided monitoring or treatment benefits under
				subtitle B and regardless of their place of residence or Clinical Center of
				Excellence through which the benefits are provided.
								(b)Coordinating
				through Centers of ExcellenceEach Clinical Center of Excellence
				shall collect data described in subsection (a) and report such data to the
				corresponding Coordinating Center of Excellence for analysis by such
				Coordinating Center of Excellence.
								(c)PrivacyThe data collection and analysis under this
				section shall be conducted in a manner that protects the confidentiality of
				individually identifiable health information consistent with applicable legal
				requirements.
								3006.Centers of
				excellence
								(a)In
				general
									(1)Contracts with
				clinical centers of excellenceThe WTC Program Administrator shall enter
				into contracts with Clinical Centers of Excellence specified in subsection
				(b)(1)—
										(A)for the provision
				of monitoring and treatment benefits and screening benefits under subtitle
				B;
										(B)for the provision of outreach activities to
				individuals eligible for such monitoring and treatment benefits, for screening
				benefits, and for follow-up to individuals who are enrolled in the monitoring
				program;
										(C)for the provision of
				counseling for benefits under subtitle B, with respect to WTC-related health
				conditions, for individuals eligible for such benefits; and
										(D)for the provision of counseling for
				benefits for WTC-related health conditions that may be available under Workers’
				Compensation or other benefit programs for work-related injuries or illnesses,
				health insurance, disability insurance, or other insurance plans or through
				public or private social service agencies and assisting eligible individuals in
				applying for such benefits;
										(E)for the provision of translational and
				interpretive services as for program participants who are not English language
				proficient; and
										(F)for the collection
				and reporting of data in accordance with section 3005.
										(2)Contracts with
				coordinating centers of excellenceThe WTC Program Administrator shall enter
				into contracts with Coordinating Centers of Excellence specified in subsection
				(b)(2)—
										(A)for receiving,
				analyzing, and reporting to the WTC Program Administrator on data, in
				accordance with section 3005, that has been collected and reported to such
				Coordinating Centers by the corresponding Clinical Centers of Excellence under
				subsection (d)(3);
										(B)for the
				development of medical monitoring, screening, and treatment protocols, with
				respect to WTC-related health conditions;
										(C)for coordinating
				the outreach activities conducted under paragraph (1)(B) by each corresponding
				Clinical Center of Excellence;
										(D)for establishing
				criteria for the credentialing of medical providers participating in the
				nationwide network under section 3031;
										(E)for coordinating and administrating the
				activities of the WTC Health Program Steering Committees established under
				section 3003(a); and
										(F)for meeting periodically with the
				corresponding Clinical Centers of Excellence to obtain input on the analysis
				and reporting of data collected under subparagraph (A) and on the development
				of medical monitoring, screening, and treatment protocols under subparagraph
				(B).
										The
				medical providers under subparagraph (D) shall be selected by the WTC Program
				Administrator on the basis of their experience treating or diagnosing the
				medical conditions included in the list of identified WTC-related conditions
				for responders and of identified WTC-related conditions for community
				members.(b)Centers of
				Excellence Defined
									(1)Clinical center
				of excellenceIn this title, the term Clinical Center of
				Excellence means the following:
										(A)For fdny
				respondersWith respect to an eligible WTC responder who
				responded to the 9/11 attacks as an employee of the Fire Department of the City
				of New York and who—
											(i)is
				an active employee of such Department—
												(I)with respect to
				monitoring, such Fire Department; and
												(II)with respect to
				treatment, such Fire Department (or such entity as has entered into a contract
				with the Fire Department for treatment of such responders) or any other
				Clinical Center of Excellence described in subparagraph (B), (C), or (D);
				or
												(ii)is not an active employee of such
				Department, such Fire Department (or such entity as has entered into a contract
				with the Fire Department for monitoring or treatment of such responders) or any
				other or any other Clinical Center of Excellence described in subparagraph (B),
				(C), or (D).
											(B)Other eligible
				WTC responders in New YorkWith respect to other eligible WTC
				responders who reside in the New York Metropolitan area, the Mt. Sinai
				coordinated consortium, Queens College, State University of New York at Stony
				Brook, University of Medicine and Dentistry of New Jersey, and Bellevue
				Hospital.
										(C)WTC community
				members in New YorkWith
				respect to eligible WTC community members who reside in the New York
				Metropolitan area, the World Trade Center Environmental Health Center at
				Bellevue Hospital and such hospitals or other facilities, including but not
				limited to those within the New York City Health and Hospitals Corporation, as
				are identified by the WTC Program Administrator.
										(D)All eligible WTC
				responders and eligible WTC community membersWith respect to all eligible WTC responders
				and eligible WTC community members, such other hospitals or other facilities as
				are identified by the WTC Program Administrator.
										The WTC
				Program Administrator shall limit the number of additional Centers of
				Excellence identified under subparagraph (D) to ensure that the participating
				centers have adequate experience in the treatment and diagnosis of identified
				WTC-related medical conditions.(2)Coordinating
				center of excellenceIn this title, the term Coordinating
				Center of Excellence means the following:
										(A)For fdny
				respondersWith respect to an eligible WTC responder who
				responded to the 9/11 attacks as an employee of the Fire Department of the City
				of New York, such Fire Department.
										(B)Other wtc
				respondersWith respect to other eligible WTC responders, the Mt.
				Sinai coordinated consortium.
										(C)Wtc community
				membersWith respect to
				eligible WTC community members, the World Trade Center Environmental Health
				Center at Bellevue Hospital.
										(3)Corresponding
				centersIn this title, a Clinical Center of Excellence and a
				Coordinating Center of Excellence shall be treated as
				corresponding to the extent that such Clinical Center and
				Coordinating Center serve the same population group.
									(c)Reimbursement
				for non-treatment, non-monitoring program costsA Clinical or
				Coordinating Center of Excellence with a contract under this section shall be
				reimbursed for the costs of such Center in carrying out the activities
				described in subsection (a), other than those described in subsection
				(a)(1)(A), subject to the provisions of section 3001(d), as follows:
									(1)Clinical centers
				of excellenceFor carrying
				out subparagraphs (B) through (F) of subsection (a)(1)—
										(A)Clinical center
				for FDNY responders in New YorkThe Clinical Center of Excellence
				for FDNY Responders in New York specified in subsection (b)(1)(A) shall be
				reimbursed—
											(i)in
				the first year of the contract under this section, $600 per certified eligible
				WTC responder in the medical treatment program, and $300 per certified eligible
				WTC responder in the monitoring program; and
											(ii)in each
				subsequent contract year, subject to paragraph (3), at the rates specified in
				this subparagraph for the previous contract year adjusted by the WTC Program
				Administrator to reflect the rate of medical care inflation during the previous
				contract year.
											(B)Clinical centers
				serving other eligible WTC responders in New YorkA Clinical
				Center of Excellence for other WTC responders in New York specified in
				subsection (b)(1)(B) shall be reimbursed the amounts specified in subparagraph
				(A).
										(C)Clinical centers
				serving WTC community membersA Clinical Center of Excellence for
				eligible WTC community members in New York specified in subsection (b)(1)(C)
				shall be reimbursed—
											(i)in the first year of the contract under
				this section, for each certified eligible WTC community member in a medical
				treatment program enrolled at a non-hospital-based facility, $600, and for each
				certified eligible WTC community member in a medical treatment program enrolled
				at a hospital-based facility, $300; and
											(ii)in each subsequent contract year, subject
				to paragraph (3), at the rates specified in this subparagraph for the previous
				contract year adjusted by the WTC Program Administrator to reflect the rate of
				medical care inflation during the previous contract year.
											(D)Other clinical
				centersA Clinical Center of Excellence or other providers not
				described in a previous subparagraph shall be reimbursed at a rate set by the
				WTC Program Administrator.
										(E)Reimbursement
				rulesThe reimbursement provided under subparagraphs (A), (B) and
				(C) shall be made for each certified eligible WTC responder and for each WTC
				community member in the WTC program per year that the member receives such
				services, regardless of the volume or cost of services required.
										(2)Coordinating
				Centers of ExcellenceA Coordinating Centers of Excellence
				specified in section (a)(2) shall be reimbursed for the provision of services
				set forth in this section at such levels as are established by the WTC Program
				Administrator.
									(3)Review of
				rates
										(A)Initial
				reviewBefore the end of the fifth contract year of the WTC
				program, the WTC Program Administrator shall conduct a review to determine
				whether the reimbursement rates set forth in this subsection provide fair and
				appropriate reimbursement for such program services. Based on such review, the
				Administrator may, by rule beginning with the sixth contract year, may modify
				such rates, taking into account a reasonable and fair rate for the services
				being provided.
										(B)Subsequent
				reviewsAfter the sixth
				contract year, the WTC Program Administrator shall conduct periodic reviews to
				determine whether the reimbursement rates in effect under this subsection
				provide fair and appropriate reimbursement for such program services. Based
				upon such a review, the Administrator may by rule modify such rates, taking
				into account a reasonable and fair rate for the services being provided.
										(C)GAO
				reviewThe Comptroller General of the United States shall review
				the WTC Program Administrator’s determinations regarding fair and appropriate
				reimbursement for program services under this paragraph.
										(d)RequirementsThe
				WTC Program Administrator shall not enter into a contract with a Clinical
				Center of Excellence under subsection (a)(1) unless—
									(1)the Center
				establishes a formal mechanism for consulting with and receiving input from
				representatives of eligible populations receiving monitoring and treatment
				benefits under subtitle B from such Center;
									(2)the Center
				provides for the coordination of monitoring and treatment benefits under
				subtitle B with routine medical care provided for the treatment of conditions
				other than WTC-related health conditions;
									(3)the Center
				collects and reports to the corresponding Coordinating Center of Excellence
				data in accordance with section 3005;
									(4)the Center has in place safeguards against
				fraud that are satisfactory to the Administrator;
									(5)the Center agrees
				to treat or refer for treatment all individuals who are eligible WTC responders
				or eligible WTC community members with respect to such Center who present
				themselves for treatment of a WTC-related health condition;
									(6)the Center has in
				place safeguards to ensure the confidentiality of an individual’s individually
				identifiable health information, including requiring that such information not
				be disclosed to the individual’s employer without the authorization of the
				individual;
									(7)the Center provides assurances that the
				amounts paid under subsection (c)(1) are used only for costs incurred in
				carrying out the activities described in subsection (a), other than those
				described in subsection (a)(1)(A); and
									(8)the Center agrees
				to meet all the other applicable requirements of this title, including
				regulations implementing such requirements.
									3007.Entitlement
				authoritiesSubject to section
				3012(c)(5), subtitle B constitutes budget authority in advance of
				appropriations Acts and represents the obligation of the Federal Government to
				provide for the payment for monitoring, screening, and treatment in accordance
				with such subtitle and section 3006(c) constitutes such budget authority and
				represents the obligation of the Federal Government to provide for the payment
				described in such section.
							3008.DefinitionsIn this title:
								(1)The term aggravating means,
				with respect to a health condition, a health condition that existed on
				September 11, 2001, and that, as a result of exposure to airborne toxins, any
				other hazard, or any other adverse condition resulting from the September 11,
				2001, terrorist attacks on the World Trade Center requires medical treatment
				that is (or will be) in addition to, more frequent than, or of longer duration
				than the medical treatment that would have been required for such condition in
				the absence of such exposure.
								(2)The terms certified eligible WTC
				responder and certified eligible WTC community member mean
				an individual who has been certified as an eligible WTC responder under section
				3011(a)(4) or an eligible WTC community member under section 3021(a)(4),
				respectively.
								(3)The terms
				Clinical Center of Excellence and Coordinating Center of
				Excellence have the meanings given such terms in section 3006(b).
								(4)The term
				current consortium arrangements means the arrangements as in
				effect on the date of the enactment of this title between the National
				Institute for Occupational Safety and Health and the Mt. Sinai-coordinated
				consortium and the Fire Department of the City of New York.
								(5)The terms
				eligible WTC responder and eligible WTC community
				member are defined in sections 3011(a) and 3021(a), respectively.
								(6)The term
				list of identified WTC-related health conditions means—
									(A)for eligible WTC responders, the identified
				WTC-related health condition for eligible WTC responders under section
				3012(a)(3) or 3012(a)(4); or
									(B)for eligible WTC community members, the
				identified WTC-related health condition for WTC community members under section
				3022(b)(1) or 3022(b)(2).
									(7)The term
				Mt.-Sinai-coordinated consortium means the consortium coordinated
				by Mt. Sinai hospital in New York City that coordinates the monitoring and
				treatment under the current consortium arrangements for eligible WTC responders
				other than with respect to those covered under the arrangement with the Fire
				Department of the City of New York.
								(8)The term New
				York City disaster area means the area within New York City that
				is—
									(A)the area of
				Manhattan that is south of Houston Street; and
									(B)any block in
				Brooklyn that is wholly or partially contained within a 1.5-mile radius of the
				former World Trade Center site.
									(9)The term New York metropolitan
				area means an area, specified by the WTC Program Administrator, within
				which eligible WTC responders and eligible WTC community members who reside in
				such area are reasonably able to access monitoring and treatment benefits and
				screening benefits under this title through a Clinical Centers of Excellence
				described in subparagraphs (A), (B), or (C) of section 3006(b)(1).
								(10)Any reference to
				September 11, 2001 shall be deemed a reference to the period on
				such date subsequent to the terrorist attacks on the World Trade Center on such
				date.
								(11)The term
				September 11, 2001, terrorist attacks on the World Trade Center
				means the terrorist attacks that occurred on September 11, 2001, in New York
				City and includes the aftermath of such attacks.
								(12)The term
				WTC Health Program Steering Committee means such a Steering
				Committee established under section 3003.
								(13)The term
				WTC Program Administrator means the individual responsible under
				section 3001(f) for the administration of the WTC program.
								(14)The term
				WTC-related health condition is defined in section 3012(a).
								(15)The term WTC
				Scientific/Technical Advisory Committee means such Committee established
				under section 3002.
								BProgram of
				Monitoring, Screening, and Treatment
							1For
				WTC Responders 
								3011.Identification
				of eligible WTC responders and provision of WTC-related monitoring
				services
									(a)Eligible WTC
				responder defined
										(1)In
				generalFor purposes of this title, the term eligible WTC
				responder means any of the following individuals, subject to paragraph
				(5):
											(A)Currently
				identified responderAn individual who has been identified as
				eligible for medical monitoring under the current consortium arrangements (as
				defined in section 3008(4)).
											(B)Responder who
				meets current eligibility criteriaAn individual who meets the
				current eligibility criteria described in paragraph (2).
											(C)Responder who
				meets modified eligibility criteriaAn individual who—
												(i)performed rescue,
				recovery, demolition, debris cleanup, or other related services in the New York
				City disaster area in response to the September 11, 2001, terrorist attacks on
				the World Trade Center, regardless of whether such services were performed by a
				State or Federal employee or member of the National Guard or otherwise;
				and
												(ii)meets such
				eligibility criteria relating to exposure to airborne toxins, other hazards, or
				adverse conditions resulting from the September 11, 2001, terrorist attacks on
				the World Trade Center as the WTC Program Administrator, after consultation
				with the WTC Responders Steering Committee and the WTC Scientific/Technical
				Advisory Committee, determines appropriate.
												The WTC Program Administrator
				shall not modify such eligibility criteria on or after the date that the number
				of certifications for eligible responders has reached 80 percent of the limit
				described in paragraph (5) or on or after the date that the number of
				certifications for eligible community members has reached 80 percent of the
				limit described in section 3021(a)(5).(2)Current
				eligibility criteriaThe eligibility criteria described in this
				paragraph for an individual is that the individual is described in either of
				the following categories:
											(A)Fire fighters
				and related personnelThe individual—
												(i)was a member of
				the Fire Department of the City of New York (whether fire or emergency
				personnel, active or retired) who participated at least one day in the rescue
				and recovery effort at any of the former World Trade sites (including Ground
				Zero, Staten Island land fill, and the NYC Chief Medical Examiner’s office) for
				any time during the period beginning on September 11, 2001, and ending on July
				31, 2002; or
												(ii)(I)is a surviving immediate family member of
				an individual who was a member of the Fire Department of the City of New York
				(whether fire or emergency personnel, active or retired) and was killed at the
				World Trade site on September 11, 2001; and
													(II)received any treatment for a WTC-related
				mental health condition described in section 3012(a)(1)(B) on or before
				September 1, 2008.
													(B)Law enforcement
				officers and wtc rescue, recovery, and clean-up workersThe
				individual—
												(i)worked or
				volunteered on-site in rescue, recovery, debris-cleanup or related support
				services in lower Manhattan (south of Canal St.), the Staten Island Landfill,
				or the barge loading piers, for at least 4 hours during the period beginning on
				September 11, 2001, and ending on September 14, 2001, for at least 24 hours
				during the period beginning on September 11, 2001, and ending on September 30,
				2001, or for at least 80 hours during the period beginning on September 11,
				2001, and ending on July 31, 2002;
												(ii)(I)was a member of the
				Police Department of the City of New York (whether active or retired) or a
				member of the Port Authority Police of the Port Authority of New York and New
				Jersey (whether active or retired) who participated on-site in rescue,
				recovery, debris clean-up, or related services in lower Manhattan (south of
				Canal St.), including Ground Zero, the Staten Island Landfill or the barge
				loading piers, for at least 4 hours during the period beginning September 11,
				2001, and ending on September 14, 2001;
													(II)participated on-site in rescue,
				recovery, debris clean-up, or related services in at Ground Zero, the Staten
				Island Landfill or the barge loading piers, for at least one day during the
				period beginning on September 11, 2001, and ending on July 31, 2002;
													(III)participated on-site in rescue,
				recovery, debris clean-up, or related services in lower Manhattan (south of
				Canal St.) for at least 24 hours during the period beginning on September 11,
				2001, and ending on September 30, 2001;
													(IV)participated on-site in rescue,
				recovery, debris clean-up, or related services in lower Manhattan (south of
				Canal St.) for at least 80 hours during the period beginning on September 11,
				2001, and ending on July 31, 2002;
													(iii)was an employee of the Office of the Chief
				Medical Examiner of the City of New York involved in the examination and
				handling of human remains from the World Trade Center attacks, or other morgue
				worker who performed similar post-September 11 functions for such Office staff,
				during the period beginning on September 11, 2001 and ending on July 31,
				2002;
												(iv)was a worker in
				the Port Authority Trans-Hudson Corporation tunnel for at least 24 hours during
				the period beginning on February 1, 2002, and ending on July 1, 2002; or
												(v)was a
				vehicle-maintenance worker who was exposed to debris from the former World
				Trade Center while retrieving, driving, cleaning, repairing, and maintaining
				vehicles contaminated by airborne toxins from the September 11, 2001, terrorist
				attacks on the World Trade Center during a duration and period described in
				subparagraph (A).
												(3)Application
				processThe WTC Program
				Administrator in consultation with the Coordinating Centers of Excellence shall
				establish a process for individuals, other than eligible WTC responders
				described in paragraph (1)(A), to apply to be determined to be eligible WTC
				responders. Under such process—
											(A)there shall be no
				fee charged to the applicant for making an application for such
				determination;
											(B)the Administrator
				shall make a determination on such an application not later than 60 days after
				the date of filing the application; and
											(C)an individual who
				is determined not to be an eligible WTC responder shall have an opportunity to
				appeal such determination before an administrative law judge in a manner
				established under such process.
											(4)Certification
											(A)In
				generalIn the case of an
				individual who is described in paragraph (1)(A) or who is determined under
				paragraph (3) (consistent with paragraph (5)) to be an eligible WTC responder,
				the WTC Program Administrator shall provide an appropriate certification of
				such fact and of eligibility for monitoring and treatment benefits under this
				part. The Administrator shall make determinations of eligibility relating to an
				applicant’s compliance with this title, including the verification of
				information submitted in support of the application, and shall not deny such a
				certification to an individual unless the Administrator determines that—
												(i)based on the
				application submitted, the individual does not meet the eligibility criteria;
				or
												(ii)the numerical
				limitation on eligible WTC responders set forth in paragraph (5) has been
				met.
												(B)Timing
												(i)Currently
				identified respondersIn the case of an individual who is
				described in paragraph (1)(A), the WTC Program Administrator shall provide the
				certification under subparagraph (A) not later than 60 days after the date of
				the enactment of this title.
												(ii)Other
				respondersIn the case of another individual who is determined
				under paragraph (3) and consistent with paragraph (5) to be an eligible WTC
				responder, the WTC Program Administrator shall provide the certification under
				subparagraph (A) at the time of the determination.
												(5)Numerical
				limitation on eligible WTC responders
											(A)In
				generalThe total number of
				individuals not described in subparagraph (C) who may qualify as eligible WTC
				responders for purposes of this title, and be certified as eligible WTC
				responders under paragraph (4), shall not exceed 15,000, subject to adjustment
				under paragraph (6), of which no more than 2,500 may be individuals certified
				based on modified eligibility criteria established under paragraph (1)(C). In
				applying the previous sentence, any individual who at any time so qualifies as
				an eligible WTC responder shall be counted against such numerical
				limitation.
											(B)ProcessIn
				implementing subparagraph (A), the WTC Program Administrator shall—
												(i)limit the number
				of certifications provided under paragraph (4) in accordance with such
				subparagraph; and
												(ii)provide priority in such certifications in
				the order in which individuals apply for a determination under paragraph
				(3).
												(C)Currently
				identified responders not countedIndividuals described in this
				subparagraph are individuals who are described in paragraph (1)(A).
											(6)Potential
				adjustment in numerical limitations dependent upon actual spending relative to
				estimated spending
											(A)Initial
				calculation for fiscal years 2009 through 2011If the WTC Program Administrator determines
				as of December 1, 2011, that the WTC expenditure-to-CBO-estimate percentage (as
				defined in subparagraph (D)(iii)) for fiscal years 2009 through 2011 does not
				exceed 90 percent, then, effective January 1, 2012, the WTC Program
				Administrator may increase the numerical limitation under paragraph (5)(A), the
				numerical limitation under section 3021(a)(5), or both, by a number of
				percentage points not to exceed the number of percentage points specified in
				subparagraph (C) for such period of fiscal years.
											(B)Subsequent
				calculation for fiscal years 2009 through 2015If the Secretary determines as of December
				1, 2015, that the WTC expenditure-to-CBO-estimate percentages for fiscal years
				2009 through 2015 and for fiscal years 2012 through 2015 do not exceed 90
				percent, then, effective January 1, 2015, the WTC Program Administrator may
				increase the numerical limitation under paragraph (5)(A), the numerical
				limitation under section 3021(a)(5), or both, as in effect after the
				application of subparagraph (A), by a number of percentage points not to exceed
				twice the lesser of—
												(i)the number of
				percentage points specified in subparagraph (C) for fiscal years 2009 through
				2012, or
												(ii)the number of
				percentage points specified in subparagraph (C) for fiscal years 2012 through
				2015.
												(C)Maximum
				percentage increase in numerical limitations for period of fiscal
				yearsThe number of percentage points specified in this clause
				for a period of fiscal years is—
												(i)100
				percentage points, multiplied by
												(ii)one minus a
				fraction the numerator of which is the net Federal WTC spending for such
				period, and the denominator of which is the CBO WTC spending estimate for such
				period.
												(D)DefinitionsFor
				purposes of this paragraph:
												(i)Net Federal
				spendingThe term net Federal WTC spending means,
				with respect to a period of fiscal years, the net Federal spending under this
				title for such fiscal years.
												(ii)CBO WTC
				spending estimateThe term CBO WTC spending estimate
				means, with respect to—
													(I)fiscal years 2009
				through 2011, $900,000,000;
													(II)fiscal years 2012
				through 2015, $1,890,000,000; and
													(III)fiscal years
				2009 through 2015, the sum of the amounts specified in subclauses (I) and
				(II).
													(iii)WTC
				expenditure-to-CBO-estimate percentageThe term WTC
				expenditure-to-estimate percentage means, with respect to a period of
				fiscal years, the ratio (expressed as a percentage) of—
													(I)the net Federal
				WTC spending for such period, to
													(II)the CBO WTC
				spending estimate for such period.
													(b)Monitoring
				Benefits
										(1)In
				generalIn the case of an
				eligible WTC responder under section 3011(a)(4) (other than one described in
				subsection (a)(2)(A)(ii)), the WTC program shall provide for monitoring
				benefits that include medical monitoring consistent with protocols approved by
				the WTC Program Administrator and including clinical examinations and long-term
				health monitoring and analysis. In the case of an eligible WTC responder who is
				an active member of the Fire Department of the City of New York, the responder
				shall receive such benefits as part of the individual’s periodic company
				medical exams.
										(2)Provision of
				monitoring benefitsThe
				monitoring benefits under paragraph (1) shall be provided through the Clinical
				Center of Excellence for the type of individual involved or, in the case of an
				individual residing outside the New York metropolitan area, under an
				arrangement under section 3031.
										3012.Treatment of
				certified eligible WTC responders for WTC-related health conditions
									(a)WTC–Related
				Health Condition Defined
										(1)In
				generalFor purposes of this title, the term WTC-related
				health condition means—
											(A)an illness or
				health condition for which exposure to airborne toxins, any other hazard, or
				any other adverse condition resulting from the September 11, 2001, terrorist
				attacks on the World Trade Center, based on an examination by a medical
				professional with experience in treating or diagnosing the medical conditions
				included in the applicable list of identified WTC-related conditions, is
				substantially likely to be a significant factor in aggravating, contributing
				to, or causing the illness or health condition, as determined under paragraph
				(2); or
											(B)a mental health condition for which such
				attacks, based on an examination by a medical professional with experience in
				treating or diagnosing the medical conditions included in the applicable list
				of identified WTC-related conditions, is substantially likely be a significant
				factor in aggravating, contributing to, or causing the condition, as determined
				under paragraph (2).
											In the
				case of an eligible WTC responder described in section 3011(a)(2)(A)(ii), such
				term only includes the mental health condition described in subparagraph
				(B).(2)DeterminationThe
				determination of whether the September 11, 2001, terrorist attacks on the World
				Trade Center were substantially likely to be a significant factor in
				aggravating, contributing to, or causing an individual’s illness or health
				condition shall be made based on an assessment of the following:
											(A)The individual’s
				exposure to airborne toxins, any other hazard, or any other adverse condition
				resulting from the terrorist attacks. Such exposure shall be—
												(i)evaluated and
				characterized through the use of a standardized, population appropriate
				questionnaire approved by the Director of the National Institute for
				Occupational Safety and Health; and
												(ii)assessed and
				documented by a medical professional with experience in treating or diagnosing
				medical conditions included on the list of identified WTC-related
				conditions.
												(B)The type of
				symptoms and temporal sequence of symptoms. Such symptoms shall be—
												(i)assessed through the use of a standardized,
				population appropriate medical questionnaire approved by Director of the
				National Institute for Occupational Safety and Health and a medical
				examination; and
												(ii)diagnosed and
				documented by a medical professional described in subparagraph (A)(ii).
												(3)List of
				identified wtc-related health conditions for certified eligible WTC
				respondersFor purposes of this title, the term identified
				WTC-related health condition for eligible WTC responders means any of
				the following health conditions:
											(A)Aerodigestive
				disorders
												(i)Interstitial lung
				diseases.
												(ii)Chronic
				respiratory disorder-fumes/vapors.
												(iii)Asthma.
												(iv)Reactive airways
				dysfunction syndrome (RADS).
												(v)WTC-exacerbated
				chronic obstructive pulmonary disease (COPD).
												(vi)Chronic cough
				syndrome.
												(vii)Upper airway
				hyperreactivity.
												(viii)Chronic
				rhinosinusitis.
												(ix)Chronic
				nasopharyngitis.
												(x)Chronic
				laryngitis.
												(xi)Gastro-esophageal
				reflux disorder (GERD).
												(xii)Sleep apnea
				exacerbated by or related to a condition described in a previous clause.
												(B)Mental health
				conditions
												(i)Post traumatic
				stress disorder (PTSD).
												(ii)Major depressive
				disorder.
												(iii)Panic
				disorder.
												(iv)Generalized
				anxiety disorder.
												(v)Anxiety disorder
				(not otherwise specified).
												(vi)Depression (not
				otherwise specified).
												(vii)Acute stress
				disorder.
												(viii)Dysthymic
				disorder.
												(ix)Adjustment
				disorder.
												(x)Substance
				abuse.
												(xi)V
				codes (treatments not specifically related to psychiatric disorders, such as
				marital problems, parenting problems etc.), secondary to another identified
				WTC-related health condition for WTC eligible responders.
												(C)Musculoskeletal
				disorders
												(i)Low back
				pain.
												(ii)Carpal tunnel
				syndrome (CTS).
												(iii)Other
				musculoskeletal disorders.
												(4)Application for
				recommendation to Congress of additional identified wtc-related health
				conditions for eligible WTC responders
											(A)ApplicationAny
				individual or organization can apply to the WTC Program Administrator for an
				illness or health condition not described in paragraph (3) to be added to the
				list of identified WTC-related conditions for eligible WTC responders.
											(B)ReviewThe
				WTC Program Administrator shall establish a public process for receiving public
				input and comments on any application under subparagraph (A).
											(C)ConsiderationsIn
				making determinations on such applications, the WTC Program Administrator shall
				take into account the findings and recommendations of Clinical Centers of
				Excellence published in peer reviewed journals in the determination of whether
				an additional illness or health condition, such as cancer, should be added to
				the list of identified WTC-related health conditions for eligible WTC
				responders.
											(D)ConsultationThe
				WTC Program Administrator shall consult with the WTC Responders Steering
				Committee and the WTC Scientific/Technical Advisory Committee in making a
				determination on whether an additional health condition should be added to the
				list of identified WTC-related conditions for eligible WTC responders.
											(E)Recommendation
				to CongressThe WTC Program Administrator shall recommend to
				Congress the addition of an illness or health condition to the list of
				identified WTC-related health conditions for eligible WTC responders if, based
				on a review of the evidence and consultations conducted under subparagraphs
				(B), (C), and (D), the Administrator determines that exposure to airborne
				toxins, other hazards, or other adverse conditions resulting from the September
				11, 2001, terrorist attacks on the World Trade Center is substantially likely
				to be a significant factor in aggravating, contributing to, or causing the
				illness or health condition.
											(b)Coverage of
				Treatment for WTC-Related Health Conditions
										(1)Determination
				based on an identified WTC-related health condition for certified eligible WTC
				responders
											(A)In
				generalIf a physician at a Clinical Center of Excellence that is
				providing monitoring benefits under section 3011 for a certified eligible WTC
				responder determines that the responder has an identified WTC-related health
				condition, and the physician makes a clinical determination that exposure to
				airborne toxins, other hazards, or adverse conditions resulting from the 9/11
				terrorist attacks is substantially likely to be a significant factor in
				aggravating, contributing to, or causing the condition—
												(i)the physician
				shall promptly transmit such determination to the WTC Program Administrator and
				provide the Administrator with the medical facts supporting such determination;
				and
												(ii)on and after the date of such transmittal
				and subject to subparagraph (B), the WTC program shall provide for payment
				under subsection (c) for medically necessary treatment for such
				condition.
												(B)Review;
				certification; appeals
												(i)ReviewA
				Federal employee designated by the WTC Program Administrator shall review
				determinations made under subparagraph (A) of a WTC-related health
				condition.
												(ii)CertificationThe
				Administrator shall provide a certification of such condition based upon
				reviews conducted under clause (i). Such a certification shall be provided
				unless the Administrator determines that the responder’s condition is not an
				identified WTC-related health condition or that exposure to airborne toxins,
				other hazards, or adverse conditions resulting from the 9/11 terrorist attacks
				is not substantially likely to be a significant factor in significantly
				aggravating, contributing to, or causing the condition.
												(iii)Appeal
				processThe Administrator shall provide a process for the appeal
				of determinations under clause (ii) before an administrative law judge.
												(2)Determination
				based on other wtc-related health condition
											(A)In
				generalIf a physician at a Clinical Center of Excellence
				determines pursuant to subsection (a) that the certified eligible WTC responder
				has a WTC-related health condition that is not an identified WTC-related health
				condition for eligible WTC responders—
												(i)the physician
				shall promptly transmit such determination to the WTC Program Administrator and
				provide the Administrator with the facts supporting such determination;
				and
												(ii)on
				and after the date of such transmittal and pending a determination by the
				Administrator under subparagraph (B), and subject to paragraph (6), the WTC
				program shall provide for payment under subsection (c) for medically necessary
				treatment for such condition.
												(B)Review;
				certification
												(i)Use of physician
				panelThe WTC Program Administrator shall provide for the review
				of each determination made under subparagraph (A)(i) of a WTC-related health
				condition to be made by a physician panel with appropriate expertise appointed
				by the WTC Program Administrator. Such a panel shall make recommendations to
				the Administrator on the evidence supporting such determination.
												(ii)Review of
				recommendations of panel; certificationThe Administrator, based
				on such recommendations shall determine whether or not the condition is a
				WTC-related health condition and, if it is, provide for a certification under
				paragraph (1)(B)(ii) of coverage of such condition. The Administrator shall
				provide a process for the appeal of determinations that the responder’s
				condition is not a WTC-related health condition before an administrative law
				judge.
												(3)Requirement of
				medical necessity
											(A)In
				generalIn providing
				treatment for a WTC-health condition, a physician shall provide treatment that
				is medically necessary and in accordance with medical protocols established
				under subsection (d).
											(B)Medically
				necessary standardFor the purpose of this title, health care
				services shall be treated as medically necessary for an individual if a
				physician, exercising prudent clinical judgment, would consider the services to
				be medically necessary for the individual for the purpose of evaluating,
				diagnosing, or treating an illness, injury, disease or its symptoms, and that
				are—
												(i)in
				accordance with the generally accepted standards of medical practice;
												(ii)clinically
				appropriate, in terms of type, frequency, extent, site, and duration, and
				considered effective for the individual’s illness, injury, or disease;
				and
												(iii)not primarily
				for the convenience of the patient or physician, or another physician, and not
				more costly than an alternative service or sequence of services at least as
				likely to produce equivalent therapeutic or diagnostic results as to the
				diagnosis or treatment of the individual’s illness, injury, or disease.
												(C)Determination of
				medical necessity
												(i)Review of
				medical necessityAs part of
				the reimbursement payment process under subsection (c), the WTC Program
				Administrator shall review claims for reimbursement for the provision of
				medical treatment to determine if such treatment is medically necessary.
												(ii)Withholding of
				payment for medically unnecessary treatmentThe Administrator may
				withhold such payment for treatment that the Administrator determines is not
				medically necessary.
												(iii)Review of
				determinations of medical necessityThe Administrator shall
				provide a process for providers to appeal a determination under clause (ii)
				that medical treatment is not medically necessary. Such appeals shall be
				reviewed through the use of a physician panel with appropriate
				expertise.
												(4)Scope of
				treatment covered
											(A)In
				generalThe scope of
				treatment covered under such paragraphs includes services of physicians and
				other health care providers, diagnostic and laboratory tests, prescription
				drugs, inpatient and outpatient hospital services, and other medically
				necessary treatment.
											(B)Pharmaceutical
				coverageWith respect to ensuring coverage of medically necessary
				outpatient prescription drugs, such drugs shall be provided, under arrangements
				made by the WTC Program Administrator, directly through participating Clinical
				Centers of Excellence or through one or more outside vendors.
											(5)Provision of
				treatment pending certificationIn the case of a certified eligible WTC
				responder who has been determined by an examining physician under subsection
				(b)(1) to have an identified WTC-related health condition, but for whom a
				certification of the determination has not yet been made by the WTC Program
				Administrator, medical treatment may be provided under this subsection, subject
				to paragraph (6), until the Administrator makes a decision on such
				certification. Medical treatment provided under this paragraph shall be
				considered to be medical treatment for which payment may be made under
				subsection (c).
										(6)Prior approval
				process for non-certified non-emergency inpatient hospital
				servicesNon-emergency
				inpatient hospital services for a WTC-related health condition identified by an
				examining physician under paragraph (b)(1) that is not certified under
				paragraph (1)(B)(ii) is not covered unless the services have been determined to
				be medically necessary and approved through a process established by the WTC
				Program Administrator. Such process shall provide for a decision on a request
				for such services within 15 days of the date of receipt of the request. The WTC
				Administrator shall provide a process for the appeal of a decision that the
				services are not medically necessary.
										(c)Payment for
				Medical Monitoring, Screening, and Treatment of WTC-Related Health
				Conditions
										(1)Medical
				treatment
											(A)Use of FECA
				payment ratesSubject to
				subparagraph (B), the WTC Program Administrator shall reimburse costs for
				medically necessary treatment under this title for WTC-related health
				conditions according to the payment rates that would apply to the provision of
				such treatment and services by the facility under the Federal Employees
				Compensation Act.
											(B)Pharmaceuticals
												(i)In
				generalThe WTC Program Administrator shall establish a program
				for paying for the medically necessary outpatient prescription pharmaceuticals
				prescribed under this title for WTC-related conditions through one or more
				contracts with outside vendors.
												(ii)Competitive
				biddingUnder such program the Administrator shall—
													(I)select one or more
				appropriate vendors through a Federal competitive bid process; and
													(II)select the lowest
				bidder (or bidders) meeting the requirements for providing pharmaceutical
				benefits for participants in the WTC program.
													(iii)Treatment of
				FDNY participantsUnder such program the Administrator may enter
				select a separate vendor to provide pharmaceutical benefits to certified
				eligible WTC responders for whom the Clinical Center of Excellence is described
				in section 3006(b)(1)(A) if such an arrangement is deemed necessary and
				beneficial to the program by the WTC Program Administrator.
												(C)Other
				treatmentFor treatment not covered under a preceding
				subparagraph, the WTC Program Administrator shall designate a reimbursement
				rate for each such service.
											(2)Medical
				monitoring and screeningThe WTC Program Administrator shall
				reimburse the costs of medical monitoring and the costs of screening provided
				under this title at a rate set by the Administrator.
										(3)Administrative
				arrangement authorityThe WTC Program Administrator may enter
				into arrangements with other government agencies, insurance companies, or other
				third-party administrators to provide for timely and accurate processing of
				claims under this section.
										(4)Participation by
				New York City in monitoring and treatment program and costs
											(A)In
				generalIn order for New York
				City, any agency or Department thereof, or the New York City Health and
				Hospitals Corporation to qualify for a contract for the provision of monitoring
				and treatment benefits and other services under section 3006, New York City is
				required to contribute a matching amount of 10 percent of the amount of the
				covered monitoring and treatment payment (as defined in subparagraph (B)). Such
				matching amount shall be reduced by any payment made by New York City, its
				agencies or departments under a workers’ compensation plan or other
				work-related injury of illness benefit plan for covered treatment benefits as
				provided for in section 3001(d)(2).
											(B)Covered
				Monitoring and Treatment Payment DefinedFor the purposes of this paragraph, the
				term covered monitoring and treatment payment means payment under
				paragraphs (1) and (2), including under such paragraph as applied under section
				3021(b), 3022(a), and 3023, and reimbursement under 3006(c) for items and
				services furnished by a Clinical Center of Excellence or Coordinating Center of
				Excellence, and providers designated by the WTC Program under Section 3031,
				after the application of paragraphs (2) and (3) of section 3001 (d).
											(C)Payment of New
				York City share of monitoring and treatment costsThe WTC Program
				Administrator shall bill the amount specified in subparagraph (A) directly to
				New York City.
											(D)Enforcement of
				New York City Share of Monitoring and Treatment CostsTo the extent that New York City fails to
				pay its share of the monitoring and treatment costs on a timely basis, the
				Administrator shall reduce the reimbursement for all screening, monitoring,
				treatment, and administration in a proportional amount, that when applied will
				make up for the shortfall in payment by New York City.
											(5)Claims
				processing subject to appropriationsThe payment by the WTC
				Program Administrator for the processing of claims under this title is limited
				to the amounts provided in advance in appropriations Acts.
										(d)Medical
				Treatment Protocols
										(1)DevelopmentThe Coordinating Centers of Excellence
				shall develop medical treatment protocols for the treatment of certified
				eligible WTC responders and certified eligible WTC community members for
				identified WTC-related health conditions.
										(2)ApprovalThe
				WTC Program Administrator shall approve the medical treatment protocols, in
				consultation with the WTC Health Program Steering Committees.
										2Community
				Program
								3021.Identification
				and screening of eligible WTC community members
									(a)Eligible WTC
				community member defined
										(1)In
				generalIn this title, the term eligible WTC community
				member means, subject to paragraph (3), an individual who is not an
				eligible WTC responder and is described in any of the following
				subparagraphs:
											(A)A person who was
				present in the New York City disaster area in the dust or dust cloud on
				September 11, 2001.
											(B)A person who
				worked, resided or attended school, child care or adult day care in the New
				York City disaster area for—
												(i)at
				least four days during the 4-month period beginning on September 11, 2001, and
				ending on January 10, 2002; or
												(ii)at least 30 days
				during the period beginning on September 11, 2001, and ending on July 31,
				2002.
												(C)Any person who
				worked as a clean-up worker or performed maintenance work in the New York City
				disaster area during the 4-month period described in subparagraph (B)(i) and
				had extensive exposure to WTC dust as a result of such work.
											(D)A person who was
				deemed eligible to receive a grant from the Lower Manhattan Development
				Corporation Residential Grant Program, who possessed a lease for a residence or
				purchased a residence in the New York City disaster area, and who resided in
				such residence during the period beginning on September 11, 2001, and ending on
				May 31, 2003.
											(E)A person whose
				place of employment—
												(i)at
				any time during the period beginning on September 11, 2001, and ending on May
				31, 2003, was in the New York City disaster area; and
												(ii)was deemed
				eligible to receive a grant from the Lower Manhattan Development Corporation
				WTC Small Firms Attraction and Retention Act program or other government
				incentive program designed to revitalize the Lower Manhattan economy after the
				September 11, 2001, terrorist attacks on the World Trade Center.
												(F)A person who was
				receiving treatment as of the date of the enactment of this title at the World
				Trade Center Environmental Health Center operated by the New York City Health
				and Hospitals Corporation.
											(2)Eligibility
				criteriaIn establishing eligibility criteria for purposes of
				subparagraphs (A) through (F) of paragraph (1) and for purposes of section
				3011(a)(1)(C)(ii), the WTC Program Administrator shall—
											(A)take into account
				the period, and, to the extent feasible, intensity, of exposure to airborne
				toxins, other hazard, or other adverse condition;
											(B)base such criteria
				on best available evidence of exposure and related adverse health effects;
				and
											(C)consult with the
				WTC Community Program Steering Committee, Coordinating Centers of Excellence
				described in section 3006(b)(1)(C), and affected populations.
											The
				Administrator shall first establish such criteria not later than 90 days after
				the date of the enactment of this title. The Administrator shall not modify
				such criteria on or after the date that the number of certifications for
				eligible community members has reached 80 percent of the limit described in
				paragraph (5) or on or after the date that the number of certifications for
				eligible responders has reached 80 percent of the limit described in section
				3021(a)(5).(3)Application
				processThe WTC Program
				Administrator in consultation with the Coordinating Centers of Excellence shall
				establish a process for individuals to be determined eligible WTC community
				member. Under such process—
											(A)there shall be no
				fee charged to the applicant for making an application for such
				determination;
											(B)the Administrator shall make a
				determination on such an application not later than 60 days after the date of
				filing the application; and
											(C)an individual who is determined not to be
				an eligible WTC community member shall have an opportunity to appeal such
				determination before an administrative law judge in a manner established under
				such process.
											(4)Certification
											(A)In
				generalIn the case of an
				individual who is determined under paragraph (3) and consistent with paragraph
				(5) to be an eligible WTC community member, the WTC Program Administrator shall
				provide an appropriate certification of such fact and of eligibility for
				treatment benefits under this part. The Administrator shall make determinations
				of eligibility relating to an applicant’s compliance with this title, including
				the verification of information submitted in support of the application and
				shall not deny such a certification to an individual unless the Administrator
				determines that—
												(i)based on the
				application submitted, the individual does not meet the eligibility criteria;
				or
												(ii)the numerical limitation on eligible WTC
				community members set forth in paragraph (5) has been met.
												(B)Timing
												(i)Currently
				identified community membersIn the case of an individual who is
				described in paragraph (1)(F), the WTC Program Administrator shall provide the
				certification under subparagraph (A) not later than 60 days after the date of
				the enactment of this title.
												(ii)Other
				membersIn the case of another individual who is determined under
				paragraph (3) and consistent with paragraph (5) to be an eligible WTC community
				member, the WTC Program Administrator shall provide the certification under
				subparagraph (A) at the time of such determination.
												(5)Numerical
				limitation on eligible WTC community members
											(A)In
				generalThe total number of
				individuals not described in subparagraph (C) who may qualify as eligible WTC
				community members for purposes of this title, and be certified as eligible WTC
				community members under paragraph (4), shall not exceed 15,000. In applying the
				previous sentence, any individual who at any time so qualifies as an eligible
				WTC community member shall be counted against such numerical limitation.
											(B)ProcessIn
				implementing subparagraph (A), the WTC Program Administrator shall—
												(i)limit the number
				of certifications provided under paragraph (4) in accordance with such
				subparagraph; and
												(ii)provide priority
				in such certifications in the order in which individuals apply for a
				determination under paragraph (3).
												(C)Individuals
				currently receiving treatment not countedIndividuals described in this subparagraph
				are individuals who, before the date of the enactment of this title, have
				received treatment for an identified WTC-related condition for eligible WTC
				community members at the World Trade Center Environmental Health Center at
				Bellevue Hospital Center, Gouverneur Health Care Services, or Elmhurst Hospital
				Center.
											(D)Report to
				Congress if numerical limitation to be reachedIf the WTC Program
				Administrator determines that the number of individuals subject to the
				numerical limitation of subparagraph (A) is likely to exceed such numerical
				limitation, the Administrator shall submit to Congress a report on such
				determination. Such report shall include an estimate of the number of such
				individuals in excess of such numerical limitation and of the additional
				expenditures that would result under this title if such numerical limitation
				were removed.
											(b)Screening To
				determine eligibility for treatment
										(1)In
				generalIn the case of a
				certified eligible WTC community member, the WTC program shall provide for
				screening to determine if the member has a WTC-related health condition and are
				eligible for treatment under the WTC program. Screening protocols shall be
				approved by the WTC Program Administrator, in consultation with the World Trade
				Center Environmental Health Center at Bellevue Hospital and the WTC Community
				Program Steering Committee.
										(2)Screening
				providersThe screening
				described in paragraph (1) shall be provided through a Clinical Center of
				Excellence with respect to the individual involved.
										(3)Limitation on
				screening benefitsBenefits
				for screening under this part for an eligible WTC community member shall
				consist only of a single medical screening consistent with screening protocols
				described in paragraph (1). Nothing in this paragraph shall be construed as
				preventing such an individual from seeking additional medical screening at the
				expense of the individual.
										3022.Treatment of
				certified eligible WTC community members for WTC-related health
				conditions
									(a)In
				generalSubject to subsection
				(b), the provisions of section 3012 shall apply to the treatment of WTC-related
				health conditions for certified eligible WTC community members in the same
				manner as such provisions apply to the treatment of identified WTC-related
				health conditions for certified eligible WTC responders.
									(b)List of
				identified WTC-related health conditions for WTC community members
										(1)Identified
				wtc-related health conditions for wtc community membersFor purposes of this title, the term
				identified WTC-related health conditions for WTC community members
				means any of the following health conditions:
											(A)Aerodigestive
				disorders
												(i)Interstitial lung
				diseases.
												(ii)Chronic
				respiratory disorder—fumes/vapors.
												(iii)Asthma.
												(iv)Reactive airways
				dysfunction syndrome (RADS).
												(v)WTC-exacerbated
				chronic obstructive pulmonary disease (COPD).
												(vi)Chronic cough
				syndrome.
												(vii)Upper airway
				hyperreactivity.
												(viii)Chronic
				rhinosinusitis.
												(ix)Chronic
				nasopharyngitis.
												(x)Chronic
				laryngitis.
												(xi)Gastro-esophageal
				reflux disorder (GERD).
												(xii)Sleep apnea
				exacerbated by or related to a condition described in a previous clause.
												(B)Mental health
				conditions
												(i)Post traumatic
				stress disorder (PTSD).
												(ii)Major depressive
				disorder.
												(iii)Panic
				disorder.
												(iv)Generalized
				anxiety disorder.
												(v)Anxiety disorder
				(not otherwise specified).
												(vi)Depression (not
				otherwise specified).
												(vii)Acute stress
				disorder.
												(viii)Dysthymic
				disorder.
												(ix)Adjustment
				disorder.
												(x)Substance
				abuse.
												(xi)V codes (treatments not specifically
				related to psychiatric disorders, such as marital problems, parenting problems
				etc.), secondary to another identified WTC-related health condition for WTC
				community members.
												(2)Application for
				recommendation to Congress of additional identified wtc-related health
				conditions for wtc community membersThe provisions of paragraph (4) of section
				3012(a) shall apply with respect to a recommendation to Congress of an addition
				to the list of identified WTC-related conditions for eligible WTC community
				members under paragraph (1) in the same manner as such provisions apply to a
				recommendation to Congress of the addition to the list of identified
				WTC-related conditions for eligible WTC responders under section
				3012(a)(3).
										3023.Treatment of
				other individuals with WTC-related health conditions
									(a)In
				GeneralSubject to subsection
				(c), the provisions of section 3022 shall apply to the treatment of WTC-related
				health conditions for eligible WTC community members in the case of individuals
				described in subsection (b) in the same manner as such provisions apply to the
				treatment of WTC-related health conditions for WTC community members.
									(b)Individuals
				describedAn individual described in this subsection is an
				individual who, regardless of location of residence—
										(1)is not a eligible WTC responder or an
				eligible WTC community member; and
										(2)is diagnosed at a Clinical Center of
				Excellence (with respect to an eligible WTC community member) with an
				identified WTC-related health condition for WTC community members.
										(c)Limitation
										(1)In
				generalThe WTC Program Administrator shall limit benefits for
				any fiscal year under subsection (a) in a manner so that payments under this
				section for such fiscal year do not exceed the amount specified in paragraph
				(2) for such fiscal year.
										(2)LimitationThe
				amount specified in this paragraph for—
											(A)fiscal year 2009
				is $20,000,000; or
											(B)a succeeding fiscal year is the amount
				specified in this paragraph for the previous fiscal year increased by the
				annual percentage increase in the medical care component of the consumer price
				index for all urban consumers.
											3National Arrangement
				for Benefits for Eligible Individuals Outside New York
								3031.National
				arrangement for benefits for eligible individuals outside New York
									(a)In
				generalIn order to ensure
				reasonable access to benefits under this subtitle for individuals who are
				eligible WTC responders or eligible WTC community members and who reside in any
				State, as defined in section 2(f), outside the New York metropolitan area, the
				WTC Program Administrator shall establish a nationwide network of health care
				providers to provide monitoring and treatment benefits and screening near such
				individuals’ areas of residence in such States. Nothing in this subsection
				shall be construed as preventing such individuals from being provided such
				monitoring and treatment benefits or screening through a Clinical Center of
				Excellence.
									(b)Network
				requirementsAny health care provider participating in the
				network under subsection (a) shall—
										(1)meet criteria for
				credentialing established by the Coordinating Centers of Excellence;
										(2)follow the
				monitoring, screening, and treatment protocols developed under section
				3006(a)(2)(B);
										(3)collect and report
				data in accordance with section 3005; and
										(4)meet such fraud,
				quality assurance, and other requirements as the WTC Program Administrator
				establishes.
										CResearch into
				Conditions
							3041.Research
				regarding certain health conditions related to September 11 terrorist attacks
				in New York City
								(a)In
				GeneralWith respect to
				individuals, including eligible WTC responders and eligible WTC community
				members, receiving monitoring or treatment under subtitle B, the WTC Program
				Administrator shall conduct or support—
									(1)research on
				physical and mental health conditions that may be related to the September 11,
				2001, terrorist attacks;
									(2)research on
				diagnosing WTC-related health conditions of such individuals, in the case of
				conditions for which there has been diagnostic uncertainty; and
									(3)research on
				treating WTC-related health conditions of such individuals, in the case of
				conditions for which there has been treatment uncertainty.
									The
				Administrator may provide such support through continuation and expansion of
				research that was initiated before the date of the enactment of this title and
				through the World Trade Center Health Registry (referred to in section 3051),
				through a Clinical Center of Excellence, or through a Coordinating Center of
				Excellence.(b)Types of
				researchThe research under
				subsection (a)(1) shall include epidemiologic and other research studies on
				WTC-related conditions or emerging conditions—
									(1)among WTC
				responders and community members under treatment; and
									(2)in sampled
				populations outside the New York City disaster area in Manhattan as far north
				as 14th Street and in Brooklyn, along with control populations, to identify
				potential for long-term adverse health effects in less exposed
				populations.
									(c)ConsultationThe WTC Program Administrator shall carry
				out this section in consultation with the WTC Health Program Steering
				Committees and the WTC Scientific/Technical Advisory Committee.
								(d)Application of
				Privacy and Human Subject ProtectionsThe privacy and human
				subject protections applicable to research conducted under this section shall
				not be less than such protections applicable to research otherwise conducted by
				the National Institutes of Health.
								(e)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $15,000,000 for each fiscal year, in
				addition to any other authorizations of appropriations that are available for
				such purpose.
								DPrograms of the New
				York City Department of Health and Mental Hygiene
							3051.World Trade
				Center Health Registry
								(a)Program
				ExtensionFor the purpose of ensuring on-going data collection
				for victims of the September 11, 2001, terrorist attacks on the World Trade
				Center, the WTC Program Administrator, shall extend and expand the arrangements
				in effect as of January 1, 2008, with the New York City Department of Health
				and Mental Hygiene that provide for the World Trade Center Health
				Registry.
								(b)Authorization of
				AppropriationsThere are authorized to be appropriated $7,000,000
				for each fiscal year to carry out this section.
								3052.Mental health
				services
								(a)In
				generalThe WTC Program Administrator may make grants to the New
				York City Department of Health and Mental Hygiene to provide mental health
				services to address mental health needs relating to the September 11, 2001,
				terrorist attacks on the World Trade Center.
								(b)Authorization of
				appropriationsThere are
				authorized to be appropriated $8,500,000 for each fiscal year to carry out this
				section.
								.
			IISeptember 11th
			 Victim Compensation Fund of 2001
			201.DefinitionsSection 402 of the Air Transportation Safety
			 and System Stabilization Act (49 U.S.C. 40101 note) is amended—
				(1)in paragraph (6)
			 by inserting , or debris removal, including under the World Trade Center
			 Health Program established under section 3001 of the Public Health Service
			 Act, after September 11, 2001;
				(2)by inserting after
			 paragraph (6) the following new paragraphs and redesignating subsequent
			 paragraphs accordingly:
					
						(7)Contractor and
				subcontractorThe term
				contractor and subcontractor means any contractor or subcontractor
				(at any tier of a subcontracting relationship), including any general
				contractor, construction manager, prime contractor, consultant, or any parent,
				subsidiary, associated or allied company, affiliated company, corporation,
				firm, organization, or joint venture thereof that participated in debris
				removal at any 9/11 crash site. Such term shall not include any entity,
				including the Port Authority of New York and New Jersey, with a property
				interest in the World Trade Center, on September 11, 2001, whether fee simple,
				leasehold or easement, direct or indirect.
						(8)Debris
				removalThe term debris
				removal means rescue and recovery efforts, removal of debris, cleanup,
				remediation, and response during the immediate aftermath of the
				terrorist-related aircraft crashes of September 11, 2001, with respect to a
				9/11 crash
				site.
						;
				(3)by
			 inserting after paragraph (10), as so redesignated, the following new paragraph
			 and redesignating the subsequent paragraphs accordingly:
					
						(11)Immediate
				aftermathThe term
				immediate aftermath means any period beginning with the
				terrorist-related aircraft crashes of September 11, 2001, and ending on August
				30, 2002.
						;
				and
				(4)by adding at the
			 end the following new paragraph:
					
						(14)9/11 crash
				siteThe term 9/11
				crash site means—
							(A)the World Trade Center site, Pentagon site,
				and Shanksville, Pennsylvania site;
							(B)the buildings or
				portions of buildings that were destroyed as a result of the terrorist-related
				aircraft crashes of September 11, 2001;
							(C)any area
				contiguous to a site of such crashes that the Special Master determines was
				sufficiently close to the site that there was a demonstrable risk of physical
				harm resulting from the impact of the aircraft or any subsequent fire,
				explosions, or building collapses (including the immediate area in which the
				impact occurred, fire occurred, portions of buildings fell, or debris fell upon
				and injured individuals); and
							(D)any area related to, or along, routes of
				debris removal, such as barges and Fresh
				Kills.
							.
				202.Extended and
			 expanded eligibility for compensation
				(a)Information on
			 losses resulting from debris removal included in contents of claim
			 formSection 405(a)(2)(B) of
			 the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101
			 note) is amended—
					(1)in clause (i), by
			 inserting , or debris removal during the immediate aftermath
			 after September 11, 2001; and
					(2)in clause (ii), by
			 inserting or debris removal during the immediate aftermath after
			 crashes.
					(3)in clause (iii),
			 by inserting or debris removal during the immediate aftermath
			 after crashes.
					(b)Extension of
			 deadline for claims under September 11th Victim Compensation Fund of
			 2001Section 405(a)(3) of
			 such Act is amended to read as follows:
					
						(3)Limitation
							(A)In
				generalExcept as provided by
				subparagraph (B), no claim may be filed under paragraph (1) after the date that
				is 2 years after the date on which regulations are promulgated under section
				407(a).
							(B)ExceptionA claim may be filed under paragraph (1),
				in accordance with subsection (c)(3)(A)(i), by an individual (or by a personal
				representative on behalf of a deceased individual) during the period beginning
				on the date on which the regulations are updated under section 407(b) and
				ending on December 22,
				2031.
							.
				(c)Requirements for
			 filing claims during extended filing periodSection 405(c)(3) of
			 such Act is amended—
					(1)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
			 and
					(2)by inserting
			 before subparagraph (B), as so redesignated, the following new
			 subparagraph:
						
							(A)Requirements for
				filing claims during extended filing period
								(i)Timing
				requirements for filing claimsAn individual (or a personal
				representative on behalf of a deceased individual) may file a claim during the
				period described in subsection (a)(3)(B) as follows:
									(I)In the case that
				the Special Master determines the individual knew (or reasonably should have
				known) before the date specified in clause (iii) that the individual suffered a
				physical harm at a 9/11 crash site as a result of the terrorist-related
				aircraft crashes of September 11, 2001, or as a result of debris removal, and
				that the individual knew (or should have known) before such specified date that
				the individual was eligible to file a claim under this title, the individual
				may file a claim not later than the date that is 2 years after such specified
				date.
									(II)In the case that
				the Special Master determines the individual first knew (or reasonably should
				have known) on or after the date specified in clause (iii) that the individual
				suffered such a physical harm or that the individual first knew (or should have
				known) on or after such specified date that the individual was eligible to file
				a claim under this title, the individual may file a claim not later than the
				last day of the 2-year period beginning on the date the Special Master
				determines the individual first knew (or should have known) that the individual
				both suffered from such harm and was eligible to file a claim under this
				title.
									(ii)Other
				eligibility requirements for filing claimsAn individual may file
				a claim during the period described in subsection (a)(3)(B) only if—
									(I)the individual was
				treated by a medical professional for suffering from a physical harm described
				in clause (i)(I) within a reasonable time from the date of discovering such
				harm; and
									(II)the individual’s
				physical harm is verified by contemporaneous medical records created by or at
				the direction of the medical professional who provided the medical care.
									(iii)Date
				specifiedThe date specified in this clause is the date on which
				the regulations are updated under section
				407(a).
								.
					(d)Clarifying
			 applicability to all 9/11 crash sitesSection 405(c)(2)(A)(i) of
			 such Act is amended by striking or the site of the aircraft crash at
			 Shanksville, Pennsylvania and inserting the site of the aircraft
			 crash at Shanksville, Pennsylvania, or any other 9/11 crash
			 site.
				(e)Inclusion of
			 physical harm resulting from debris removalSection 405(c) of such Act is amended in
			 paragraph (2)(A)(ii), by inserting or debris removal after
			 air crash.
				(f)Limitations on
			 civil actions
					(1)Application to
			 damages related to debris removalClause (i) of section
			 405(c)(3)(C) of such Act, as redesignated by subsection (c), is amended by
			 inserting , or for damages arising from or related to debris
			 removal after September 11, 2001.
					(2)Pending
			 actionsClause (ii) of such section, as so redesignated, is
			 amended to read as follows:
						
							(ii)Pending
				actionsIn the case of an
				individual who is a party to a civil action described in clause (i), such
				individual may not submit a claim under this title—
								(I)during the period
				described in subsection (a)(3)(A) unless such individual withdraws from such
				action by the date that is 90 days after the date on which regulations are
				promulgated under section 407(a); and
								(II)during the period
				described in subsection (a)(3)(B) unless such individual withdraws from such
				action by the date that is 90 days after the date on which the regulations are
				updated under section
				407(b).
								.
					(3)Authority to
			 reinstitute certain lawsuitsSuch section, as so redesignated, is
			 further amended by adding at the end the following new clause:
						
							(iii)Authority to
				reinstitute certain lawsuitsIn the case of a claimant who was a party
				to a civil action described in clause (i), who withdrew from such action
				pursuant to clause (ii), and who is subsequently determined to not be an
				eligible individual for purposes of this subsection, such claimant may
				reinstitute such action without prejudice during the 90-day period beginning
				after the date of such ineligibility
				determination.
							.
					203.Requirement to
			 update regulationsSection 407
			 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101
			 note) is amended—
				(1)by
			 striking Not later than and inserting (a) In
			 general.—Not later than; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Updated
				regulationsNot later than 90
				days after the date of the enactment of the James Zadroga 9/11 Health and
				Compensation Act of 2008, the Special Master shall update the regulations
				promulgated under subsection (a) to the extent necessary to comply with the
				provisions of title II of such
				Act.
						.
				204.Limited
			 liability for certain claimsSection 408(a) of the Air Transportation
			 Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended by adding
			 at the end the following new paragraphs:
				
					(4)Liability for
				certain claims
						(A)In
				generalNotwithstanding any other provision of law, subject to
				subparagraph (B), liability for all claims and actions (including claims or
				actions that have been previously resolved, that are currently pending, and
				that may be filed through December 22, 2031) for compensatory damages,
				contribution or indemnity, or any other form or type of relief, arising from or
				related to debris removal, against the City of New York, any entity (including
				the Port Authority of New York and New Jersey) with a property interest in the
				World Trade Center on September 11, 2001 (whether fee simple, leasehold or
				easement, or direct or indirect) and any contractors and subcontractors
				thereof, shall not be in an amount that exceeds the sum of the
				following:
							(i)The amount of
				funds of the WTC Captive Insurance Company, including the cumulative
				interest.
							(ii)The
				amount of all available insurance identified in schedule 2 of the WTC Captive
				Insurance Company insurance policy.
							(iii)The amount that
				is the greater of the City of New York’s insurance coverage or $350,000,000. In
				determining the amount of the City’s insurance coverage for purposes of the
				previous sentence, any amount described in clauses (i) and (ii) shall not be
				included.
							(iv)The amount of all
				available liability insurance coverage maintained by any entity, including the
				Port Authority of New York and New Jersey, with a property interest in the
				World Trade Center, on September 11, 2001, whether fee simple, leasehold or
				easement, or direct or indirect.
							(v)The amount of all available liability
				insurance coverage maintained by contractors and subcontractors.
							(B)ExceptionSubparagraph
				(A) shall not apply to claims or actions based upon conduct held to be
				intentionally tortious in nature or to acts of gross negligence or other such
				acts to the extent to which punitive damages are awarded as a result of such
				conduct or acts.
						(5)Priority of
				claims paymentsPayments to
				plaintiffs who obtain a settlement or judgment with respect to a claim or
				action to which paragraph (4)(A) applies, shall be paid solely from the
				following funds in the following order:
						(A)The funds
				described in clause (i) or (ii) of paragraph (4)(A).
						(B)If there are no
				funds available as described in clause (i) or (ii) of paragraph (4)(A), the
				funds described in clause (iii) of such paragraph.
						(C)If there are no funds available as
				described in clause (i), (ii), or (iii) of paragraph (4)(A), the funds
				described in clause (iv) of such paragraph.
						(D)If there are no funds available as
				described in clause (i),(ii), (iii), or (iv) of paragraph (4)(A), the funds
				described in clause (v) of such paragraph.
						(6)Declaratory
				judgment actions and direct actionAny party to a claim or action to which
				paragraph (4)(A) applies may, with respect to such claim or action, either file
				an action for a declaratory judgment for insurance coverage or bring a direct
				action against the insurance company
				involved.
					.
			IIIRevenue
			 Provisions
			ACodification of
			 economic substance doctrine
				301.Codification of
			 economic substance doctrine
					(a)In
			 generalSection 7701 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (p) as
			 subsection (q) and by inserting after subsection (o) the following new
			 subsection:
						
							(p)Clarification of economic substance
				doctrine
								(1)Application of doctrineIn
				the case of any transaction to which the economic substance doctrine is
				relevant, such transaction shall be treated as having economic substance only
				if—
									(A)the transaction changes in a meaningful way
				(apart from Federal income tax effects) the taxpayer’s economic position,
				and
									(B)the taxpayer has a substantial purpose
				(apart from Federal income tax effects) for entering into such
				transaction.
									(2)Special rule where taxpayer relies on
				profit potential
									(A)In
				generalThe potential for profit of a transaction shall be taken
				into account in determining whether the requirements of subparagraphs (A) and
				(B) of paragraph (1) are met with respect to the transaction only if the
				present value of the reasonably expected pre-tax profit from the transaction is
				substantial in relation to the present value of the expected net tax benefits
				that would be allowed if the transaction were respected.
									(B)Treatment of fees and foreign
				taxesFees and other
				transaction expenses and foreign taxes shall be taken into account as expenses
				in determining pre-tax profit under subparagraph (A).
									(3)State and local
				tax benefitsFor purposes of paragraph (1), any State or local
				income tax effect which is related to a Federal income tax effect shall be
				treated in the same manner as a Federal income tax effect.
								(4)Financial
				accounting benefitsFor purposes of paragraph (1)(B), achieving a
				financial accounting benefit shall not be taken into account as a purpose for
				entering into a transaction if such transaction results in a Federal income tax
				benefit.
								(5)Definitions and special rulesFor purposes of this subsection—
									(A)Economic substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
									(B)Exception for personal transactions of
				individualsIn the case of an
				individual, paragraph (1) shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
									(C)Other common law doctrines not
				affectedExcept as
				specifically provided in this subsection, the provisions of this subsection
				shall not be construed as altering or supplanting any other rule of law, and
				the requirements of this subsection shall be construed as being in addition to
				any such other rule of law.
									(D)Determination of
				application of doctrine not affectedThe determination of whether the economic
				substance doctrine is relevant to a transaction shall be made in the same
				manner as if this subsection had never been enacted.
									(6)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this subsection. Such regulations may include exemptions from the application
				of this
				subsection.
								.
					(b)Effective
			 DateThe amendments made by
			 this section shall apply to transactions entered into after the date of the
			 enactment of this Act.
					302.Penalties for
			 underpayments
					(a)Penalty for underpayments attributable to
			 transactions lacking economic substance
						(1)In generalSubsection (b) of
			 section 6662 of the Internal Revenue Code of 1986 is amended by inserting after
			 paragraph (5) the following new paragraph:
							
								(6)Any disallowance
				of claimed tax benefits by reason of a transaction lacking economic substance
				(within the meaning of section 7701(p)) or failing to meet the requirements of
				any similar rule of
				law.
								.
						(2)Increased
			 penalty for nondisclosed transactionsSection 6662 of such Code
			 is amended by adding at the end the following new subsection:
							
								(i)Increase in
				penalty in case of nondisclosed noneconomic substance transactions
									(1)In
				generalTo the extent that a portion of the underpayment to which
				this section applies is attributable to one or more nondisclosed noneconomic
				substance transactions, subsection (a) shall be applied with respect to such
				portion by substituting 40 percent for 20
				percent.
									(2)Nondisclosed
				noneconomic substance transactionsFor purposes of this
				subsection, the term nondisclosed noneconomic substance
				transaction means any portion of a transaction described in subsection
				(b)(6) with respect to which the relevant facts affecting the tax treatment are
				not adequately disclosed in the return nor in a statement attached to the
				return.
									(3)Special rule for
				amended returnsExcept as
				provided in regulations, in no event shall any amendment or supplement to a
				return of tax be taken into account for purposes of this subsection if the
				amendment or supplement is filed after the earlier of the date the taxpayer is
				first contacted by the Secretary regarding the examination of the return or
				such other date as is specified by the
				Secretary.
									.
						(3)Conforming
			 amendmentSubparagraph (B) of section 6662A(e)(2) of such Code is
			 amended—
							(A)by striking
			 section 6662(h) and inserting subsection (h) or (i) of
			 section 6662, and
							(B)by striking
			 gross valuation
			 misstatement penalty in the heading and inserting
			 certain increased
			 underpayment penalties.
							(b)Reasonable cause
			 exception not applicable to noneconomic substance transactions, tax shelters,
			 and certain large corporationsSubsection (c) of section 6664 of such Code
			 is amended—
						(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively,
						(2)by striking
			 paragraph (2) in paragraph (4), as so redesignated, and
			 inserting paragraph (3), and
						(3)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)Exception for
				noneconomic substance transactions, tax shelters, and certain large
				corporationsParagraph (1) shall not apply—
									(A)to any portion of
				an underpayment which is attributable to one or more tax shelters (as defined
				in section 6662(d)(2)(C)) or transactions described in section 6662(b)(6),
				and
									(B)to any taxpayer if
				such taxpayer is a specified large corporation (as defined in section
				6662(d)(2)(D)(ii)).
									.
						(c)Application of
			 penalty for erroneous claim for refund or credit to noneconomic substance
			 transactionsSection 6676 of
			 such Code is amended by redesignating subsection (c) as subsection (d) and
			 inserting after subsection (b) the following new subsection:
						
							(c)Noneconomic
				substance transactions treated as lacking reasonable basisFor purposes of this section, any excessive
				amount which is attributable to any transaction described in section 6662(b)(6)
				shall not be treated as having a reasonable
				basis.
							.
					(d)Special
			 understatement reduction rule for certain large corporations
						(1)In
			 generalParagraph (2) of
			 section 6662(d) of such Code is amended by adding at the end the following new
			 subparagraph:
							
								(D)Special
				reduction rule for certain large corporations
									(i)In
				generalIn the case of any specified large corporation—
										(I)subparagraph (B)
				shall not apply, and
										(II)the amount of the
				understatement under subparagraph (A) shall be reduced by that portion of the
				understatement which is attributable to any item with respect to which the
				taxpayer has a reasonable belief that the tax treatment of such item by the
				taxpayer is more likely than not the proper tax treatment of such item.
										(ii)Specified large
				corporation
										(I)In
				generalFor purposes of this
				subparagraph, the term specified large corporation means any
				corporation with gross receipts in excess of $100,000,000 for the taxable year
				involved.
										(II)Aggregation
				ruleAll persons treated as a
				single employer under section 52(a) shall be treated as one person for purposes
				of subclause
				(I).
										.
						(2)Conforming
			 amendmentSubparagraph (C) of
			 section 6662(d)(2) of such Code is amended by striking Subparagraph
			 (B) and inserting Subparagraphs (B) and
			 (D)(i)(II).
						(e)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					BPrevention of tax
			 treaty exploitation to evade United States taxation
				311.Limitation on treaty
			 benefits for certain deductible payments
					(a)In
			 generalSection 894 (relating to income affected by treaty) is
			 amended by adding at the end the following new subsection:
						
							(d)Limitation on
				treaty benefits for certain deductible payments
								(1)In
				generalIn the case of any
				deductible related-party payment, any withholding tax imposed under chapter 3
				(and any tax imposed under subpart A or B of this part) with respect to such
				payment may not be reduced under any treaty of the United States unless any
				such withholding tax would be reduced under a treaty of the United States if
				such payment were made directly to the foreign parent corporation.
								(2)Deductible
				related-party paymentFor purposes of this subsection, the term
				deductible related-party payment means any payment made, directly
				or indirectly, by any person to any other person if the payment is allowable as
				a deduction under this chapter and both persons are members of the same foreign
				controlled group of entities.
								(3)Foreign
				controlled group of entitiesFor purposes of this subsection—
									(A)In
				generalThe term
				foreign controlled group of entities means a controlled group of
				entities the common parent of which is a foreign corporation.
									(B)Controlled group
				of entitiesThe term
				controlled group of entities means a controlled group of
				corporations as defined in section 1563(a)(1), except that—
										(i)more than
				50 percent shall be substituted for at least 80 percent
				each place it appears therein, and
										(ii)the determination
				shall be made without regard to subsections (a)(4) and (b)(2) of section
				1563.
										A
				partnership or any other entity (other than a corporation) shall be treated as
				a member of a controlled group of entities if such entity is controlled (within
				the meaning of section 954(d)(3)) by members of such group (including any
				entity treated as a member of such group by reason of this sentence).(4)Foreign parent
				corporationFor purposes of this subsection, the term
				foreign parent corporation means, with respect to any deductible
				related-party payment, the common parent of the foreign controlled group of
				entities referred to in paragraph (3)(A).
								(5)RegulationsThe
				Secretary may prescribe such regulations or other guidance as are necessary or
				appropriate to carry out the purposes of this subsection, including regulations
				or other guidance which provide for—
									(A)the treatment of
				two or more persons as members of a foreign controlled group of entities if
				such persons would be the common parent of such group if treated as one
				corporation, and
									(B)the treatment of
				any member of a foreign controlled group of entities as the common parent of
				such group if such treatment is appropriate taking into account the economic
				relationships among such
				entities.
									.
					(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after the date of the enactment of this Act.
					CCorporate
			 estimated taxes
				321.Time for
			 payment of corporate estimated taxesThe percentage under subparagraph (C) of
			 section 401(1) of the Tax Increase Prevention and Reconciliation Act of 2005 in
			 effect on the date of the enactment of this Act is increased by 5 percentage
			 points.
				
